Case: 1:17-cv-01955-SO Doc #: 36 Filed: 10/24/19 1 of 3. PageID #: 2706




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



CELINA GARDENHIRE,                           )       Case No.: 1:17 CV 1955
                                             )
       Plaintiff                             )
                                             )
       v.                                    )       JUDGE SOLOMON OLIVER, JR.
                                             )
OHIO DEPARTMENT OF                           )
REHABILITATION AND                           )
CORRECTIONS,                                 )
                                             )
       Defendant                             )        ORDER



       Currently pending before the court in the above-captioned case is Plaintiff Celina

Gardenhire’s (“Plaintiff”) Motion for Leave to Plead Instanter Second Amended Complaint (ECF

No. 32). For the following reasons, the court grants Plaintiff’s Motion.

       The circumstances and posture of this case are somewhat unusual. Plaintiff filed multiple

charges of employment discrimination against Defendant Ohio Department of Rehabilitation and

Corrections (“Defendant”) with the Equal Employment Opportunity Commission (“EEOC”): Charge

No. 22A-2016-0249C (“First Charge”) and Charge No. 22A-2017-02417 (“Second Charge”). By the

time Plaintiff filed her First Amended Complaint (ECF No. 12) on April 3, 2018, Plaintiff had

received a right to sue letter from the EEOC with regard to the First but not the Second Charge.

Consequently, some claims—those in the Second Charge—were unripe because Plaintiff had not yet

exhausted her administrative remedies. The EEOC eventually issued a right to sue letter for the

Second Charge on May 9, 2019, and Plaintiff filed the instant Motion on August 6, 2019, which
Case: 1:17-cv-01955-SO Doc #: 36 Filed: 10/24/19 2 of 3. PageID #: 2707



Plaintiff claims was “as soon as practicable after receiving the right to sue.” (Pl.’s Reply at 2, ECF

No. 35.) On August 23, 2019, the court granted summary judgment in favor of Defendant with

respect to the allegations in the First Charge. (Order, ECF No. 34.) But the court specifically

withheld ruling on the Second Charge. (Id. at 10 (“[T]he court will withhold ruling on Defendant’s

Motion for Summary Judgment with respect to claims based on her failure to exhaust her

administrative remedies, pending a ruling by the court on Plaintiff’s recently filed motion to amend

her Complaint.”).)

       Typically, a court should freely give leave for a party to amend its complaint “when justice

so requires,” pursuant to Federal Rule of Civil Procedure 15(a)(2). The Sixth Circuit has noted that

“the case law in this Circuit manifests liberality in allowing amendments to a complaint.” Newberry

v. Silverman, 789 F.3d 636, 645 (6th Cir. 2015) (citation and quotation marks omitted). However,

where the deadline in a scheduling order for amending the pleadings has passed, Federal Rule of

Civil Procedure 16(b)(4) permits modification of the scheduling order “only for good cause and with

the judge’s consent.” A court choosing to modify the schedule upon a showing of cause may do so

“only if it cannot reasonably be met despite the diligence of the party seeking the extension.” See

Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003). Furthermore, “[a]nother important

consideration for a district court deciding whether Rule 16’s ‘good cause’ standard is met is whether

the opposing party will suffer prejudice by virtue of the amendment.” See id. (citing Inge v. Rock

Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)).

       The court finds that, pursuant to Rule 15(a)(2), the interests of justice require allowing

Plaintiff to amend her Complaint and that, pursuant to Rule 16(b)(4), Plaintiff has shown good cause.

Although this case has progressed far beyond the deadline for amendment, and indeed has advanced


                                                  -2-
Case: 1:17-cv-01955-SO Doc #: 36 Filed: 10/24/19 3 of 3. PageID #: 2708



passed summary judgment on the claims in the First Charge, Plaintiff’s assertion that she filed the

instant Motion “as soon as practicable” is well taken. (See Pl.’s Reply at 2, ECF No. 35.) Plaintiff

claims that she believed all of her EEOC charges were consolidated and that she promptly moved

to amend her Complaint after discovering her mistake. (Id.) She also argues that Defendant knew

the Second Charge existed and could have provided the identifying charge number to Plaintiff much

earlier. (Id. at 3.) As noted above, the case rests in a strange posture following the court’s order

granting summary judgment for Defendant on the allegations in the First Charge. Usually, the case

would be dismissed in such circumstances and the plaintiff would file a new complaint if and when

new claims arose. But here, the court and the parties already are aware of the allegations in the

Second Charge. Thus, the most efficient and best use of judicial resources is to allow Plaintiff to

amend her Complaint and proceed in this court. Further, the court finds that allowing Plaintiff to

amend her Complaint will not cause significant prejudice to Defendant.

        Exercising its discretion, the court grants Plaintiff’s Motion for Leave to Plead Instanter

Second Amended Complaint (ECF No. 32). The court will hold a status conference with the parties

on November 14, 2019, at 11:00 a.m., to discuss the remaining claims and establish a schedule to

efficiently resolve this case.

        IT IS SO ORDERED.


                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


October 24, 2019




                                                -3-
